Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2018, 08/13/2021, 03/11/2022 and 04/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims add new limitation “determining, by the planning system, a type of manufacturing process for each rough diamond based on the offer price, the most valuable of produced polished diamond, the manufacturing processing parameters, the customer parameters, the customer specifications, and how the range of parameters for the type of polishing and the method of polishing of each rough diamond in the subset impacts the spatial and physical properties in the virtual model for each rough diamond to yield polished diamond parameters”. Throughout the specification, there is support for using rough diamond imaging files, and evaluating the number, size, locations and quality of the potential polished diamonds, and generating a potential polished diamond (Para. [0067]). The selection is based on the amount of information that matches between the rough diamond image and parameters defined by the purchaser. Details associated with the analyzing step, the analysis is described comparing information in the imaging file with polished diamond parameters, evaluating the potential polished diamonds that can be produced from the rough diamonds based on those parameters. Specifically, polished diamond parameters are only ever described as “a pre-processing algorithm 192 can be applied to filter out PDPs 72 that clearly do not apply, for example, based on the order price 180 or other characteristics such as shape, color, weight, fluorescence, and/or inclusion type” (Para. [0070-0079]) and make no mention of the type of polishing or method of polishing to impact the analysis. The algorithm for selection of rough diamonds is described in Para. [0079] which states how different purchasers may prioritize different objectives, to make matches that fit specific purchaser requirements, but it fails to describe a means to determine the type of manufacturing to accomplish this objective. Therefore, there is insufficient description to support the claim limitation to indicate possession. If applicant can specifically point to the areas of the specifications which are able to showcase how a type of manufacturing is determined, as well as using the type and method of polishing to impact the determination and selection of rough diamonds from inventory, Examiner would reconsider their stance. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim(s) 1, 17 and 18 recite(s) a system, method and non-transitory computer readable medium
-receiving data generated from a scan of a rough diamond, the data comprises a virtual model
-generating a record of the rough diamond
-receiving a plurality of order from one or more purchasers in an escrow system
-the escrow system is not accessible to the plurality of purchasers
-restricting the manufacturing process parameters to only be viewable by a corresponding purchaser
-determining a type of manufacturing process for each rough diamond based on offer price, value of produced polished diamonds, manufacturing process parameters, customer parameters, customer specifications, and range of type and method for polishing
-selecting a subset of the plurality of rough diamonds based on offer price, value of produced polished diamonds, manufacturing process parameters, customer parameters, customer specifications, and range of type and method for polishing
-implementing a sale between the seller and purchaser for the subset of the plurality of rough diamonds, in response to the offer prices of the purchaser exceeding the ask prices of the seller. 
The steps described in the independent claims are directed to means of diamond analysis, and using the analysis to make decisions about purchasing and selling those scanned diamonds, which would indicate a business relations. Business relations are classified as part of the enumerated grouping of a certain method of organizing human activity.
The additional elements include a first interface, a planning system, a second interface, an escrow system, a processor and a memory.
This judicial exception is not integrated into a practical application because the additional elements are computer elements utilized as tools to implement the judicial exception. The claims themselves specifically state that the planning system and interface are used to perform the actions of sending, receiving and analyzing data. Receiving information, generating files and using those files to connect parties, does not alter the computer or how they function, but rather are the details of an abstract idea of the business relations, applied on a computer. The actions taking place among an escrow system, which adds a layer of confidentiality, only adds another computer system to store information relating to the business relations. Under 2106.05(f), the application of an abstract idea onto a computer element, does not provide practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because interfaces within a system and with processors are computer elements used as tools to implement the abstract idea. The additional elements do not provide significantly more than a tool for application, and therefore the claims remain an abstract idea under 2106.05(f). 
Dependent claims 3, add an imaging system used to scan, create and generate a 3D model of rough diamonds. The imaging system is presented to scan rough diamonds, which is what the imaging devices have been previously used for, and the linking to communicate that information over a network does not enhance the imaging system. Scanning, creating 3D models, generating files and using those files to connect parties, does not alter the computer or how they function, but rather is the details of an abstract idea of business relations, applied on a computer. Under 2106.05(f) the application of an abstract idea onto a computer element, does not provide practical application. 


Dependent claim 14, 15, 31 and 32 adds an element of blockchain, which provides additional security, and does not indicate any advancement on the technology related to the computer, and therefore remain an abstract idea.
Dependent claims 4-7, 10, 20-24, 27, 29 and 30  do not add additional elements that would help integrate the idea into an abstract idea, or provide significantly more.  
The previously removed 101 was based on integration into a practical application, which limitation was removed from the independent claims. 
Claims 8, 9, 25 and 26 claim language provide actual diamond movement, and therefore provide integration into practical application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 8-10, 12, 13, 17, 18, 20-22, 25-27, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0070236 A1 Cohen et al. in view of US2010/0250201 A1 Sivovolenko.

Regarding claim 1, Cohen teaches a method (Cohen Para. [0012] The diamond and precious stone trading platform has funding and delivery transparency by carefully ordering and tracking pickup, independent comparative inspection, and final delivery of each stone (diamond or precious stone) processed by the system), comprising: 
receiving, via a first interface for seller in a planning system, data of a rough diamond (Cohen Para. [0012] sellers typically input data into the data collection representing all diamonds and precious stones available for sale including an offer to sell price, the stone characteristics and the grading certificate); 
generating, by the planning system, a record of the rough diamond and associating a unique identifier with the record (Cohen Para. [0012] A grading lab certificate is also electronically stored in connection with the diamond record in the data collection. The grading lab certificate uniquely identifies each stone from all other stones in the data collection. Sellers typically input data into the data collection representing all diamonds and precious stones available for sale including an offer to sell price, the stone characteristics and the grading certificate. Sellers, prospective buyers, diamond or stone couriers, and diamond authentication services are electronically connected to the communications network and the trading platform; Para. [0023] A photograph or pictogram often is part of the grading lab certificate which shows the location, degree, shape and size of flaws in the diamond stone. One lab certification by a trusted third-party is a GIA (Gemological Institute of America) certificate. Each diamond is uniquely identified by a correspondingly unique grading lab certificate. The diamond DIA record includes an offer to sell); 
receiving, via a second interface for purchasers in the planning system and in an escrow system (Cohen Para. [0027] the buying and selling may take place in escrow), a plurality of orders from one or more of the purchasers, each order of the plurality of the orders comprising an offer price, customer parameters, and customer specifications (Cohen Para. [0012] characteristics of the stones are stored, and used as search criteria for a matching diamond; Para. [0037] search parameters used to find diamonds; Para. [0023] the sellers may post their rough diamonds, with the ask price associated; and the sellers may bid on the diamonds with their offer prices based on the parameters they have set; Para. [0027] the buying and selling may take place in escrow; the manufacturing process parameters must be searchable parameters, and Cohen is able to teach using parameters to search a database for a matching diamond), and wherein the escrow system is not accessible to the plurality of Purchasers (Cohen Para. [0027] the payments may be monitored through an escrow system); 
restricting, by the planning system, the manufacturing process parameters to only be viewable by a corresponding purchaser (Cohen Para. [0026] all of the information related to buyers is kept hidden from other buyers, and the information is not given to the seller until the funds are secured for purchase); 
selecting, by the planning system, a subset of the plurality of rough diamonds based on the offer price, the most valuable of produced polished diamond, the manufacturing processing parameters, the customer parameters, the customer specifications, and how the range of parameters for the type of polishing and the method of polishing of each rough diamond in the subset impacts the spatial and physical properties in the virtual model for each rough diamond to yield polished diamond parameters (Cohen Para. [0037] the purchaser may use a search functional using the specific parameters; Para. [0040] the purchaser may select diamonds that match their parameters and order; Para. [0038] user, which can be identified as a purchaser in Para. [0036], may select a diamond to purchase based on specific parameters; Cohen teaches that the buyer may filter based on physical properties of diamonds in inventory), and 
implementing, by the planning system, a sale between the seller and purchaser for the subset of the plurality of rough diamonds, in response to the offer price of the purchaser exceeding the ask price of the seller (Cohen Para. [0043] bids are associated and the lowest price is chosen for a purchaser that matches the parameters the best, highest ask price is selected for the seller; Para. [0023]-[0024]).
Cohen fails to explicitly disclose receiving, via a first interface for sellers in a planning system, data generated from a scan of a diamond, wherein the data comprises a virtual model that digitally identifies the rough diamond; each order of the plurality of the orders comprising a most valuable of produced polished diamond, manufacturing processing parameters, and how a range of parameters for a type of polishing and a method of polishing impacts the spatial and physical properties for each rough diamond from the spatial and physical properties in the virtual model to yield polished diamond parameters; and determining, by the planning system, a type of manufacturing process for each rough diamond based on the offer price, the most valuable of produced polished diamond, the manufacturing processing parameters, the customer parameters, the customer specifications, and how the range of parameters for the type of polishing and the method of polishing of each rough diamond in the subset impacts the spatial and physical properties in the virtual model for each rough diamond to yield polished diamond parameters.
Sivovolenko is in the field of diamond processing (Sivovolenko Para. [0001] The present invention relates to the evaluation of gemstones, and more particularly to improved computer modeling of gemstones, and especially modeling of internal flaws (inclusions)) and receiving, via a first interface for sellers in a planning system, data generated from a scan of a diamond, wherein the data comprises a virtual model that digitally identifies the rough diamond (Sivovolenko Para. [0047] The system 100 includes a gemstone-scanning apparatus 102 that is configured to perform measurements of a gemstone 104 in order to construct a three-dimensional (3D) model of an external surface of the gemstone; Para. [0054] The scanning apparatus 102 is operatively connected to a computer 112 including a central processor 114, which is interfaced to storage devices); each order of the plurality of the orders comprising a most valuable of produced polished diamond, manufacturing processing parameters (Sivovolenko Para. [0038] the proposed cut stone will be assessed for clarity and quality grading; to give values to polished diamond parameters; Para. [0094]; Para. [0006-0007] planning tools are used to create their potential value, which would indicate a break-even offer price for the rough diamond, and may be used to determine the ideal offer price to maximize profits; Para. [0089] the operator of the system is enabled to plan the cut diamond within the rough; the parameters and specifications entered for a computer to make a determination step, is not altered based on who the parameters and specifications are requested by, whether the customer or a company), and how a range of parameters for a type of polishing and a method of polishing impacts the spatial and physical properties for each rough diamond from the spatial and physical properties in the virtual model to yield polished diamond parameters (Sivovolenko Para. [0088] the model is able to take into account inclusions, to give the most accurate prediction of how the polished diamond would be impacted by the spatial and physical properties found within the rough diamond); and determining, by the planning system, a type of manufacturing process for each rough diamond (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0038] operators can compare the rough diamond with the 3D modeling of potential polished diamonds) based on the offer price, the most valuable of produced polished diamond (Sivovolenko Para. [0038] the proposed cut stone will be assessed for clarity and quality grading; to give values to polished diamond parameters; Para. [0094]; Para. [0006-0007] planning tools are used to create their potential value, which would indicate a break-even offer price for the rough diamond, and may be used to determine the ideal offer price to maximize profits), the manufacturing processing parameters, the customer parameters, the customer specifications (Sivovolenko Para. [0089] the operator of the system is enabled to plan the cut diamond within the rough; the parameters and specifications entered for a computer to make a determination step, is not altered based on who the parameters and specifications are requested by, whether the customer or a company), and how the range of parameters for the type of polishing and the method of polishing of each rough diamond in the subset impacts the spatial and physical properties in the virtual model for each rough diamond to yield polished diamond parameters (Sivovolenko Para. [0088] the model is able to take into account inclusions, to give the most accurate prediction of how the polished diamond would be impacted by the spatial and physical properties found within the rough diamond).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the planning of rough diamonds taught by Cohen may be identified using the virtual modeling capabilities as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receiving the best market value (Sivovolenko Para. [0009] Taking all of these complex factors into account, planning is not simply a matter of identifying an optimum compromise between size of a cut stone, and number of inclusions... this may include placing wire-frame or false-colour representations of inclusions within a three-dimensional model such that the actual apparent number and size of the inclusions in the resulting stone may be evaluated on-screen; Para. [0010] It may therefore be extremely useful to provide improved computer modeling of gemstones with internal flaws for the purposes of “virtual viewing”). 

Regarding claim 3, modified Cohen teaches the method of claim 1. Cohen fails to explicitly disclose wherein the scan is accomplished by: scanning, by the planning system using an imaging system, an interior of the rough diamond and an exterior of the rough diamond, creating, by the planning system, a 3D model showing a location of inclusions for the rough diamond based on the interior of the rough diamond and the exterior of the rough diamond, generating, by the planning system, an imaging file for the rough diamond containing the 3D model, the location of the inclusions and associated information for the rough diamond.  Sivovolenko teaches wherein the scan is accomplished by: scanning, by the planning system using an imaging system, an interior of the rough diamond and an exterior of the rough diamond, creating, by the planning system, a 3D model showing a location of inclusions for the rough diamond based on the interior of the rough diamond and the exterior of the rough diamond, generating, by the planning system, an imaging file for the rough diamond containing the 3D model, the location of the inclusions and associated information for the rough diamond (Sivovolenko Para. [0047] the scanning apparatus is able to construct a 3D model of the gemstone, and is able to capture information relating to the shape, size, and location of inclusions, in order to evaluate pricing and matching).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the planning of rough diamonds taught by Cohen may be made into a virtual model as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receiving the best market value (Sivovolenko Para. [0009] Taking all of these complex factors into account, planning is not simply a matter of identifying an optimum compromise between size of a cut stone, and number of inclusions... this may include placing wire-frame or false-colour representations of inclusions within a three-dimensional model such that the actual apparent number and size of the inclusions in the resulting stone may be evaluated on-screen; Para. [0010] It may therefore be extremely useful to provide improved computer modeling of gemstones with internal flaws for the purposes of “virtual viewing”). 

Regarding claim 4, modified Cohen teaches the method of claim 1, further comprising aggregating, by the planning system, the rough diamonds sold to the same purchaser (Cohen Para. [0038] diamonds may be sold singularly, or as a parcel containing a plurality of diamonds; Para. [0104]).  

Regarding claim 5, modified Cohen teaches the method of claim 1, further comprising filtering the plurality of orders to eliminate orders with irrelevant polished diamond parameters to reduce a size of a planning job (Cohen Para. [0037] The user can select a “search now” function which is a functional display element (on the then-displayed output screen) instructing the server to conduct a search through the data collection of diamond and precious records based upon the search inquiry input by the user at columns A-F and rows 3-7. Rough diamond stones may also be sold using different stone grading characteristics. The Tables A-F are examples of display, classification, search and bid or buy and display formats; searching based on specific elements filters results).

Regarding claim 8, modified Cohen teaches the method of claim 1, further comprising arranging physical storage of the individual rough diamond in a repository (Cohen Para. [0029] Step 217 communicates to a trusted diamond courier that the goods are ready for pick-up. This communication includes several data points or pieces of information including the seller's pick-up address (where the goods are to be picked-up), the diamond record (discussed below) as well as electronic access to certification papers for the diamond and other data such as the location of the delivery site; Para. [0085]).  

Regarding claim 9, modified Cohen teaches the method of claim 8, further comprising associating the rough diamond in the repository with the data of the rough diamond (Cohen Para. [0029] Secondary communications to the buyer and seller are programmably available. Step 219 involves the courier obtaining the goods at the pick-up location).  Cohen fails to explicitly disclose the data is generated by the scan. Sivovolenko teaches the data is generated by the scan (Sivovolenko Para. [0047] The system 100 includes a gemstone-scanning apparatus 102 that is configured to perform measurements of a gemstone 104 in order to construct a three-dimensional (3D) model of an external surface of the gemstone). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the planning of rough diamonds taught by Cohen may scan diamond information as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receiving the best market value (Sivovolenko Para. [0009] Taking all of these complex factors into account, planning is not simply a matter of identifying an optimum compromise between size of a cut stone, and number of inclusions... this may include placing wire-frame or false-colour representations of inclusions within a three-dimensional model such that the actual apparent number and size of the inclusions in the resulting stone may be evaluated on-screen; Para. [0010] It may therefore be extremely useful to provide improved computer modeling of gemstones with internal flaws for the purposes of “virtual viewing”).

Regarding claim 10, modified Cohen teaches the method of claim 1, further comprising receiving a plurality of data files, each data file being associated with a different rough diamond (Cohen Para. [0023] Some abbreviations, for system or process functions or elements are listed in the Abbreviations Table discussed later in connection with FIG. 8A. In step 205, the buyer selects a diamond record (rcd) which usually identifies the seller with seller contact data).  

Regarding claim 12, modified Cohen teaches the method of claim 1, further comprising generating a user interface screen comprising a rough diamond plan for the individual diamond; and providing the user interface screen to the purchaser (Cohen Para. [0015] FIGS. 2A-2B show input and output display screen formats employed for the transaction system (other input or output formats may be used) and show data field elements from the data collection of stones; Para. [0035] For illustration and ease of discussion, the term “diamonds” include precious stones. Tables A-H have numbers on the left hand column designating rows and some tables have alphabetically identified columns along the top horizontal row. Therefore, Table A, column e, row 1 is referred to herein as “E-1” and this “Transaction History” display grid coordinate refers to user-selectable tab or button or functional display area (a hot link) to another web page; Para. [0037] The user can also select a “clear” function which resets all the inputs for the search parameters or inquiry. The user can select a “search now” function which is a functional display element (on the then-displayed output screen) instructing the server to conduct a search through the data collection of diamond and precious records based upon the search inquiry input by the user at columns A-F and rows 3-7).  

Regarding claim 13, modified Cohen teaches the method of claim 1, further comprising checking, by the planning system, identifiers of the rough diamonds at different points in a distribution chain to confirm secure transfer to the purchaser (Cohen Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered). 

Regarding claim 17, Cohen teaches an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a planning system, cause the planning system to perform operations comprising: (Cohen Para. [0012] The computerized method and system facilitates purchase and sale transactions of precious stone or polished or rough diamond stones (herein, all stones collectively generally referred to as “diamonds”) over a computer network and a communications network; working on computer inherently has a processor which would comprise a computer readable medium) 
receiving, via a first interface for sellers in the planning system, data of a rough diamond (Cohen Para. [0012] sellers typically input data into the data collection representing all diamonds and precious stones available for sale including an offer to sell price, the stone characteristics and the grading certificate);
generating, by the planning system, a record of the rough diamond and associating a unique identifier with the record (Cohen Para. [0012] A grading lab certificate is also electronically stored in connection with the diamond record in the data collection. The grading lab certificate uniquely identifies each stone from all other stones in the data collection; Para. [0023] A photograph or pictogram often is part of the grading lab certificate which shows the location, degree, shape and size of flaws in the diamond stone); 
receiving, via a second interface for purchasers in the planning system and in an escrow system (Cohen Para. [0027] the buying and selling may take place in escrow), a plurality of orders from one or more of the purchasers, each order of the plurality of the orders comprising an offer price, customer parameters, customer specifications (Cohen Para. [0012] characteristics of the stones are stored, and used as search criteria for a matching diamond; Para. [0037] search parameters used to find diamonds; Para. [0027] the buying and selling may take place in escrow; the manufacturing process parameters must be searchable parameters, and Cohen is able to teach using parameters to search a database for a matching diamond) and wherein the escrow system is not accessible to the plurality of Purchasers (Cohen Para. [0027] the payments may be monitored through an escrow system); 
restricting, by the planning system, the manufacturing process parameters to only be viewable by a corresponding purchaser (Cohen Para. [0026] all of the information related to buyers is kept hidden from other buyers, and the information is not given to the seller until the funds are secured for purchase); 
selecting, by the planning system, a subset of the plurality of rough diamonds based on the offer price, the most valuable of produced polished diamond, the manufacturing processing parameters, the customer parameters, the customer specifications, and how the range of parameters for the type of polishing and the method of polishing of each rough diamond in the subset impacts the spatial and physical properties in the virtual model for each rough diamond to yield polished diamond parameters (Cohen Para. [0037] the purchaser may use a search functional using the specific parameters; Para. [0040] the purchaser may select diamonds that match their parameters and order; Para. [0038] user, which can be identified as a purchaser in Para. [0036], may select a diamond to purchase based on specific parameters; Cohen teaches that the buyer may filter based on physical properties of diamonds in inventory), and 
implementing, by the planning system, a sale between the seller and purchaser for the subset of the plurality of rough diamonds, in response to the offer price of the purchaser exceeding the ask price of the seller (Cohen Para. [0043] bids are associated and the lowest price is chosen for a purchaser that matches the parameters the best, highest ask price is selected for the seller; Para. [0023]-[0024]).
Cohen fails to explicitly disclose receiving, via a first interface for sellers in the planning system, data generated from a scan of a rough diamond, wherein the data comprises a virtual model that digitally identifies the rough diamond; each order of the plurality of the orders comprising a most valuable of produced polished diamond, manufacturing processing parameters, and how a range of parameters for a type of polishing and a method of polishing impacts the spatial and physical properties for each rough diamond from the spatial and physical properties in the virtual model to yield polished diamond parameters; determining, by the planning system, a type of manufacturing process for each rough diamond based on the offer price, the most valuable of produced polished diamond, the manufacturing processing parameters, the customer parameters, the customer specifications, and how the range of parameters for the type of polishing and the method of polishing of each rough diamond in the subset impacts the spatial and physical properties in the virtual model for each rough diamond to yield polished diamond parameters.
Sivovolenko is in the field of diamond processing (Sivovolenko Para. [0001] The present invention relates to the evaluation of gemstones, and more particularly to improved computer modeling of gemstones, and especially modeling of internal flaws (inclusions)) and teaches receiving, via a first interface for sellers in the planning system, data generated from a scan of a rough diamond, wherein the data comprises a virtual model that digitally identifies the rough diamond (Sivovolenko Para. [0047] The system 100 includes a gemstone-scanning apparatus 102 that is configured to perform measurements of a gemstone 104 in order to construct a three-dimensional (3D) model of an external surface of the gemstone; Para. [0054] The scanning apparatus 102 is operatively connected to a computer 112 including a central processor 114, which is interfaced to storage devices, such as non-volatile storage device (e.g. hard-disk drive) 116 and volatile storage (e.g. random access memory) 118); each order of the plurality of the orders comprising a most valuable of produced polished diamond, manufacturing processing parameters (Sivovolenko Para. [0038] the proposed cut stone will be assessed for clarity and quality grading; to give values to polished diamond parameters; Para. [0094]; Para. [0006-0007] planning tools are used to create their potential value, which would indicate a break-even offer price for the rough diamond, and may be used to determine the ideal offer price to maximize profits; Para. [0089] the operator of the system is enabled to plan the cut diamond within the rough; the parameters and specifications entered for a computer to make a determination step, is not altered based on who the parameters and specifications are requested by, whether the customer or a company), and how a range of parameters for a type of polishing and a method of polishing impacts the spatial and physical properties for each rough diamond from the spatial and physical properties in the virtual model to yield polished diamond parameters (Sivovolenko Para. [0088] the model is able to take into account inclusions, to give the most accurate prediction of how the polished diamond would be impacted by the spatial and physical properties found within the rough diamond); and determining, by the planning system, a type of manufacturing process for each rough diamond (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0038] operators can compare the rough diamond with the 3D modeling of potential polished diamonds) based on the offer price, the most valuable of produced polished diamond (Sivovolenko Para. [0038] the proposed cut stone will be assessed for clarity and quality grading; to give values to polished diamond parameters; Para. [0094]; Para. [0006-0007] planning tools are used to create their potential value, which would indicate a break-even offer price for the rough diamond, and may be used to determine the ideal offer price to maximize profits), the manufacturing processing parameters, the customer parameters, the customer specifications (Sivovolenko Para. [0089] the operator of the system is enabled to plan the cut diamond within the rough; the parameters and specifications entered for a computer to make a determination step, is not altered based on who the parameters and specifications are requested by, whether the customer or a company), and how the range of parameters for the type of polishing and the method of polishing of each rough diamond in the subset impacts the spatial and physical properties in the virtual model for each rough diamond to yield polished diamond parameters (Sivovolenko Para. [0088] the model is able to take into account inclusions, to give the most accurate prediction of how the polished diamond would be impacted by the spatial and physical properties found within the rough diamond).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the planning of rough diamonds taught by Cohen may be identified using the virtual modeling capabilities as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receiving the best market value (Sivovolenko Para. [0009] Taking all of these complex factors into account, planning is not simply a matter of identifying an optimum compromise between size of a cut stone, and number of inclusions…In the case of internal flaws, this may include placing wire-frame or false-colour representations of inclusions within a three-dimensional model such that the actual apparent number and size of the inclusions in the resulting stone may be evaluated on-screen; Para. [0010] It may therefore be extremely useful to provide improved computer modeling of gemstones with internal flaws for the purposes of “virtual viewing”). 

Regarding claim 18, Cohen teaches a system comprising: 
a processor in communication with a planning system; and 
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instruction stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: (Cohen Para. [0012] The diamond and precious stone trading platform has funding and delivery transparency by carefully ordering and tracking pickup, independent comparative inspection, and final delivery of each stone (diamond or precious stone) processed by the system), 
receiving, via a first interface for sellers in the planning system, data of a rough diamond (Cohen Para. [0012] sellers typically input data into the data collection representing all diamonds and precious stones available for sale including an offer to sell price, the stone characteristics and the grading certificate);
generating, by the planning system, a record of the rough diamond and associating a unique identifier with the record (Cohen Para. [0012] A grading lab certificate is also electronically stored in connection with the diamond record in the data collection. The grading lab certificate uniquely identifies each stone from all other stones in the data collection; Para. [0023] A photograph or pictogram often is part of the grading lab certificate which shows the location, degree, shape and size of flaws in the diamond stone…Each diamond is uniquely identified by a correspondingly unique grading lab certificate. The diamond DIA record includes an offer to sell); 
receiving, via a second interface for purchasers in the planning system and in an escrow system (Cohen Para. [0027] the buying and selling may take place in escrow), a plurality of orders from one or more of the purchasers, each order of the plurality of the orders comprising an offer price, customer parameters, customer specifications (Cohen Para. [0012] characteristics of the stones are stored, and used as search criteria for a matching diamond; Para. [0037] search parameters used to find diamonds; Para. [0027] the buying and selling may take place in escrow; the manufacturing process parameters must be searchable parameters, and Cohen is able to teach using parameters to search a database for a matching diamond), and wherein the escrow system is not accessible to the plurality of Purchasers (Cohen Para. [0027] the payments may be monitored through an escrow system); 
restricting, by the planning system, the manufacturing process parameters to only be viewable by a corresponding purchaser (Cohen Para. [0026] all of the information related to buyers is kept hidden from other buyers, and the information is not given to the seller until the funds are secured for purchase); 
selecting, by the planning system, a subset of the plurality of rough diamonds based on the offer price, the most valuable of produced polished diamond, the manufacturing processing parameters, the customer parameters, the customer specifications, and how the range of parameters for the type of polishing and the method of polishing of each rough diamond in the subset impacts the spatial and physical properties in the virtual model for each rough diamond to yield polished diamond parameters (Cohen Para. [0037] the purchaser may use a search functional using the specific parameters; Para. [0040] the purchaser may select diamonds that match their parameters and order; Para. [0038] user, which can be identified as a purchaser in Para. [0036], may select a diamond to purchase based on specific parameters; Cohen teaches that the buyer may filter based on physical properties of diamonds in inventory); and 
implementing, by the planning system, a sale between the seller and purchaser for the subset of the plurality of rough diamonds, in response to the offer price of the purchaser exceeding the ask price of the seller (Cohen Para. [0043] bids are associated and the lowest price is chosen for a purchaser that matches the parameters the best, highest ask price is selected for the seller; Para. [0023]-[0024]).
Cohen fails to explicitly disclose receiving, via a first interface for sellers in the planning system, data generated from a scan of a rough diamond, wherein the data comprises a virtual model that digitally identifies the rough diamond; each order of the plurality of the orders comprising a most valuable of produced polished diamond, manufacturing processing parameters, and how a range of parameters for a type of polishing and a method of polishing impacts the spatial and physical properties for each rough diamond from the spatial and physical properties in the virtual model to yield polished diamond parameters; determining, by the planning system, a type of manufacturing process for each rough diamond based on the offer price, the most valuable of produced polished diamond, the manufacturing processing parameters, the customer parameters, the customer specifications, and how the range of parameters for the type of polishing and the method of polishing of each rough diamond in the subset impacts the spatial and physical properties in the virtual model for each rough diamond to yield polished diamond parameters.
Sivovolenko teaches receiving, via a first interface for sellers in the planning system, data generated from a scan of a rough diamond, wherein the data comprises a virtual model that digitally identifies the rough diamond (Sivovolenko Para. [0047] The system 100 includes a gemstone-scanning apparatus 102 that is configured to perform measurements of a gemstone 104 in order to construct a three-dimensional (3D) model of an external surface of the gemstone. The scanning apparatus 102, according to embodiments of the present invention, is also able to capture information relevant to the identification, location, shape, and appearance of inclusions within the gemstone 104; Para. [0054] The scanning apparatus 102 is operatively connected to a computer 112 including a central processor 114, which is interfaced to storage devices, such as non-volatile storage device (e.g. hard-disk drive) 116 and volatile storage (e.g. random access memory) 118); each order of the plurality of the orders comprising a most valuable of produced polished diamond, manufacturing processing parameters (Sivovolenko Para. [0038] the proposed cut stone will be assessed for clarity and quality grading; to give values to polished diamond parameters; Para. [0094]; Para. [0006-0007] planning tools are used to create their potential value, which would indicate a break-even offer price for the rough diamond, and may be used to determine the ideal offer price to maximize profits; Para. [0089] the operator of the system is enabled to plan the cut diamond within the rough; the parameters and specifications entered for a computer to make a determination step, is not altered based on who the parameters and specifications are requested by, whether the customer or a company), and how a range of parameters for a type of polishing and a method of polishing impacts the spatial and physical properties for each rough diamond from the spatial and physical properties in the virtual model to yield polished diamond parameters (Sivovolenko Para. [0088] the model is able to take into account inclusions, to give the most accurate prediction of how the polished diamond would be impacted by the spatial and physical properties found within the rough diamond); determining, by the planning system, a type of manufacturing process for each rough diamond (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0038] operators can compare the rough diamond with the 3D modeling of potential polished diamonds) based on the offer price, the most valuable of produced polished diamond (Sivovolenko Para. [0038] the proposed cut stone will be assessed for clarity and quality grading; to give values to polished diamond parameters; Para. [0094]; Para. [0006-0007] planning tools are used to create their potential value, which would indicate a break-even offer price for the rough diamond, and may be used to determine the ideal offer price to maximize profits), the manufacturing processing parameters, the customer parameters, the customer specifications (Sivovolenko Para. [0089] the operator of the system is enabled to plan the cut diamond within the rough; the parameters and specifications entered for a computer to make a determination step, is not altered based on who the parameters and specifications are requested by, whether the customer or a company), and how the range of parameters for the type of polishing and the method of polishing of each rough diamond in the subset impacts the spatial and physical properties in the virtual model for each rough diamond to yield polished diamond parameters (Sivovolenko Para. [0088] the model is able to take into account inclusions, to give the most accurate prediction of how the polished diamond would be impacted by the spatial and physical properties found within the rough diamond).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the planning of rough diamonds taught by Cohen may be identified using the virtual modeling capabilities as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receiving the best market value (Sivovolenko Para. [0009] Taking all of these complex factors into account, planning is not simply a matter of identifying an optimum compromise between size of a cut stone, and number of inclusions…In the case of internal flaws, this may include placing wire-frame or false-colour representations of inclusions within a three-dimensional model such that the actual apparent number and size of the inclusions in the resulting stone may be evaluated on-screen; Para. [0010] It may therefore be extremely useful to provide improved computer modeling of gemstones with internal flaws for the purposes of “virtual viewing”). 

Regarding claim 20, modified Cohen teaches the system of claim 18, wherein the planning system is operated by a third party via a third interface with an electronic platform (Cohen Para. [0018] FIG. 5 diagrammatically illustrates graphic modules for seller's and buyer's transaction modules and the relationships therebetween; Para. [0079] FIG. 5 graphically shows various records and processing relationships between the records; Fig. 5, 225 sellers interface, 225a buyers interface, 227 comparative interface; Fig. 8A-8B, different interfaces for buying, selling and processing).

Regarding claim 21, modified Cohen teaches the system of claim 20, wherein the third party utilizes a private server (Cohen Para. [0160] Without limiting the principles of the disclosed invention any such computing system can include, inter alia, at least a computer readable medium allowing a computer to read data, instructions, messages or message packets, and other computer readable information from the computer readable medium; Para. [0161] Furthermore, the computer readable medium may include computer readable information in a transitory state medium such as a network link and/or a network interface, including a wired network or a wireless network that allow a computer to read such computer readable information) but does not teach a plurality of private servers that are scalable to provide additional computing resources for processing large planning jobs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the use of scalable servers in internet commerce to provide additional computing resources was well-known at the time of Applicant’s filing and it would have been obvious to one of ordinary skill in the art to utilize scalable servers for this well-known functionality. 

Regarding claim 22, modified Cohen teaches the system of claim 18, further comprising filtering the plurality of orders to eliminate orders with irrelevant polished diamond parameters to reduce a size of a planning job (Cohen Para. [0037] The user can select a “search now” function which is a functional display element (on the then-displayed output screen) instructing the server to conduct a search through the data collection of diamond and precious records based upon the search inquiry input by the user at columns A-F and rows 3-7. Rough diamond stones may also be sold using different stone grading characteristics. The Tables A-F are examples of display, classification, search and bid or buy and display formats; searching based on specific elements filters results).

Regarding claim 25, modified Cohen teaches the system of claim 18, further comprising arranging physical storage of the rough diamond in a repository (Cohen Para. [0029] Step 217 communicates to a trusted diamond courier that the goods are ready for pick-up. This communication includes several data points or pieces of information including the seller's pick-up address (where the goods are to be picked-up), the diamond record (discussed below) as well as electronic access to certification papers for the diamond and other data such as the location of the delivery site; Para. [0085]).

Regarding claim 26, modified Cohen teaches the system of claim 25, further comprising associating the rough diamond in the repository with the data of the rough diamond (Cohen Para. [0029] Secondary communications to the buyer and seller are programmably available. Step 219 involves the courier obtaining the goods at the pick-up location (pick-up acknowledgment communication to the system generally required by the courier)). Cohen fails to explicitly disclose the data is generated by the scan. Sivovolenko teaches the data is generated by the scan (Sivovolenko Para. [0047] The system 100 includes a gemstone-scanning apparatus 102 that is configured to perform measurements of a gemstone 104 in order to construct a three-dimensional (3D) model of an external surface of the gemstone. The scanning apparatus 102, according to embodiments of the present invention, is also able to capture information relevant to the identification, location, shape, and appearance of inclusions within the gemstone 104. In particular, the scanning apparatus includes a holder 106 upon which the gemstone 104 is fixed. The holder 106 is able to rotate and/or translate in order to reposition the gemstone 104 relative to light source 108 and imaging device 110). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the planning of rough diamonds taught by Cohen may scan diamond information as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receiving the best market value (Sivovolenko Para. [0009] Taking all of these complex factors into account, planning is not simply a matter of identifying an optimum compromise between size of a cut stone, and number of inclusions. The more sophisticated software tools therefore endeavor to provide the user with a more accurate representation of the visual appearance of the cut stone; Para. [0010] It may therefore be extremely useful to provide improved computer modeling of gemstones with internal flaws for the purposes of “virtual viewing”).

Regarding claim 27, modified Cohen teaches the system of claim 18, further comprising receiving a plurality of data files, each data file being associated with a different rough diamond (Cohen Para. [0023] Some abbreviations, for system or process functions or elements are listed in the Abbreviations Table discussed later in connection with FIG. 8A. In step 205, the buyer selects a diamond record (rcd) which usually identifies the seller with seller contact data).

Regarding claim 29, modified Cohen teaches the system of claim 18, further comprising generating a user interface screen comprising a rough diamond plan for the rough diamond; and providing the user interface screen to the purchaser (Cohen Para. [0015] FIGS. 2A-2B show input and output display screen formats employed for the transaction system (other input or output formats may be used) and show data field elements from the data collection of stones; Para. [0035] For illustration and ease of discussion, the term “diamonds” include precious stones. Tables A-H have numbers on the left hand column designating rows and some tables have alphabetically identified columns along the top horizontal row. Therefore, Table A, column e, row 1 is referred to herein as “E-1” and this “Transaction History” display grid coordinate refers to user-selectable tab or button or functional display area (a hot link) to another web page. Selection of a functional display causes an action from the system server which returns a further display screen to the user. This displays transactions by that inquiring party or user; Para. [0037] The user can also select a “clear” function which resets all the inputs for the search parameters or inquiry. The user can select a “search now” function which is a functional display element (on the then-displayed output screen) instructing the server to conduct a search through the data collection of diamond and precious records based upon the search inquiry input by the user at columns A-F and rows 3-7).

Regarding claim 30, modified Cohen teaches the system of claim 18, further comprising providing one or more screens for entering the polished diamond parameters via the second user interface (Cohen Para. [0035] FIG. 2A—Table A represents a display permitting a user to select various inputs and formulate inquiries for a search for diamonds. Although the term “diamonds” is used extensively herein, the present transaction system may be employed for the selling and purchase of precious stones. Rough diamond stones may also be sold using different stone grading characteristics. For illustration and ease of discussion, the term “diamonds” include precious stones. Tables A-H have numbers on the left hand column designating rows and some tables have alphabetically identified columns along the top horizontal row…Selection of a functional display causes an action from the system server which returns a further display screen to the user).

Claims 6, 7, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0070236 A1 Cohen et al. in view of US2010/0250201 A1 Sivovolenko, in further view of US 2013/0226765 A1 Tal.

Regarding claim 6, modified Cohen teaches the method of claim 1. Cohen fails to explicitly disclose further comprising storing the polished diamond parameters in a secure storage logically separate from the records associated with the rough diamond inventory. Tal is in the field of diamond analysis (Tal Abstract, A platform, system and method are herein provided to enable enhanced stone trading, the system including a stone listings data storage means) and teaches further comprising storing the polished diamond parameters in a secure storage logically separate from the records associated with the rough diamond inventory (Tal Para. [0045] At step 250 the system runs a matching code or algorithm to intelligently match a diamond profile(s) with a purchasing profile(s), to automatically generate relevant connections between diamonds offered and diamonds wanted. At step 255 the system introduces the buyer and the seller, on the basis of the matching algorithm, thereby enabling the potential buyer and seller to continue the deal making or communication; Para. [0056] In some embodiments, a trade segmentation module including a private trade area according to personal profile is provided, whereby the system provides user or entity relevant data only, relating to users personal history, defined preferences etc. In some cases a user may invite one or more other users into their private trade area, which may be managed by the user). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the rough diamond planning method of Cohen would be able to securely store polished diamond parameters as taught by Tal. The motivation for doing so would be to build trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in one’s group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Regarding claim 7, modified Cohen teaches the method of claim 6. Cohen fails to explicitly disclose wherein the secure storage is operated by a third party system via a fourth interface with the electronic platform. Tal teaches wherein the secure storage is operated by a third party system via a fourth interface with the electronic platform (Tal Para. [0036] n some embodiments, system 100 may include external interfaces to external service providers, such as shipment company servers etc. Further, system 100 may include an interface to local ERP systems or other user modules or elements, as may be used by the system users; Fig. 1A-1B, diagram of a variety of servers that are private and separate from each other). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond planning method of Cohen would be able to securely store polished diamond parameters as taught by Tal. The motivation for doing so would be to build trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in one’s group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Regarding claim 23, modified Cohen teaches the system of claim 18. Cohen fails to explicitly disclose further comprising storing the polished diamond parameters in a secure storage logically separate from the records associated with the rough diamond inventory. Tal teaches further comprising storing the polished diamond parameters in a secure storage logically separate from the records associated with the rough diamond inventory (Tal Para. [0045] At step 250 the system runs a matching code or algorithm to intelligently match a diamond profile(s) with a purchasing profile(s), to automatically generate relevant connections between diamonds offered and diamonds wanted. At step 255 the system introduces the buyer and the seller, on the basis of the matching algorithm, thereby enabling the potential buyer and seller to continue the deal making or communication; Para. [0056] In some embodiments, a trade segmentation module including a private trade area according to personal profile is provided, whereby the system provides user or entity relevant data only, relating to users personal history, defined preferences etc. In some cases a user may invite one or more other users into their private trade area, which may be managed by the user). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the rough diamond planning system of Cohen would be able to securely store polished diamond parameters as taught by Tal. The motivation for doing so would be to build trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in one’s group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Regarding claim 24, modified Cohen teaches the system of claim 23. Cohen fails to explicitly disclose wherein the secure storage is operated by a third party system via a fourth interface with the planning platform. Tal teaches wherein the secure storage is operated by a third party system via a fourth interface with the planning platform (Tal Para. [0036] n some embodiments, system 100 may include external interfaces to external service providers, such as shipment company servers etc. Further, system 100 may include an interface to local ERP systems or other user modules or elements, as may be used by the system users; Fig. 1A-1B, diagram of a variety of servers that are private and separate from each other). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond planning method of Cohen would be able to securely store polished diamond parameters as taught by Tal. The motivation for doing so would be to build trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in one’s group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Claims 14, 15, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0070236 A1 Cohen et al. in view of US2010/0250201 A1 Sivovolenko, and further in view of US 2015/0356555 A1 Pennanen.

Regarding claim 14, modified Cohen teaches the method of claim 1. Cohen fails to explicitly disclose further comprising creating a new blockchain record for the rough diamond, and having the new blockchain record added to a rough diamond blockchain. Pennanen is in the field of performing financial transactions (Pennanen Abstract, A system for implementing at least one cryptocurrency transaction at a point-of-sale by using a mobile terminal is provided) and teaches creating a new blockchain record for the rough diamond, and having the new blockchain record added to a rough diamond blockchain (Pennanen Para. [0065] As aforementioned, the architecture in FIG. 1 implements a Bitcoin system, which is based upon a block chain. The block chain is a shared public ledger upon which an entire network of the Bitcoin system relies. All confirmed bitcoin transactions are included in the block chain; Para. [0066] During a transaction pertaining to the 1.2 bitcoins 104, a transfer of value between Bitcoin wallets, from the first user 100 to the second user 102, is included, namely recorded, in the blockchain). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond transaction of Cohen would be modified using the block chain method taught by Pennanen. The motivation for doing so would be to provide precise and chronologically accurate information about transactions (Pennanen Para. [0065] All confirmed bitcoin transactions are included in the block chain. By employing such an approach, spendable balances for Bitcoin wallets can be calculated, and new bitcoin transactions can be verified to be spending bitcoins that are actually owned by a given spender, namely spending user. The integrity and a chronological order of the block chain are enforced by employing cryptographic methods).

Regarding claim 15, modified Cohen teaches the method of claim 14. Cohen fails to explicitly disclose further comprising creating at least one additional record for the rough diamond that is linked to the new blockchain record at a later point in time. Pennanen teaches further comprising creating at least one additional record for the rough diamond that is linked to the new blockchain record at a later point in time (Pennanen Para. [0065] As aforementioned, the architecture in FIG. 1 implements a Bitcoin system, which is based upon a block chain. The block chain is a shared public ledger upon which an entire network of the Bitcoin system relies. All confirmed bitcoin transactions are included in the block chain; Para. [0066] During a transaction pertaining to the 1.2 bitcoins 104, a transfer of value between Bitcoin wallets, from the first user 100 to the second user 102, is included, namely recorded, in the blockchain). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond transaction of Cohen would be modified using the block chain method, at any point in time, taught by Pennanen. The motivation for doing so would be to provide precise and chronologically accurate information about transactions (Pennanen Para. [0065] All confirmed bitcoin transactions are included in the block chain. By employing such an approach, spendable balances for Bitcoin wallets can be calculated, and new bitcoin transactions can be verified to be spending bitcoins that are actually owned by a given spender, namely spending user. The integrity and a chronological order of the block chain are enforced by employing cryptographic methods).

Regarding claim 31, modified Cohen teaches the system of claim 18. Cohen fails to explicitly disclose further comprising creating a new blockchain record for the rough diamond, and having the new blockchain record added to a rough diamond blockchain. Pennanen teaches creating a new blockchain record for the rough diamond, and having the new blockchain record added to a rough diamond blockchain (Pennanen Para. [0065] As aforementioned, the architecture in FIG. 1 implements a Bitcoin system, which is based upon a block chain. The block chain is a shared public ledger upon which an entire network of the Bitcoin system relies. All confirmed bitcoin transactions are included in the block chain; Para. [0066] During a transaction pertaining to the 1.2 bitcoins 104, a transfer of value between Bitcoin wallets, from the first user 100 to the second user 102, is included, namely recorded, in the blockchain). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond transaction of Cohen would be modified using the block chain method taught by Pennanen. The motivation for doing so would be to provide precise and chronologically accurate information about transactions (Pennanen Para. [0065] All confirmed bitcoin transactions are included in the block chain. By employing such an approach, spendable balances for Bitcoin wallets can be calculated, and new bitcoin transactions can be verified to be spending bitcoins that are actually owned by a given spender, namely spending user. The integrity and a chronological order of the block chain are enforced by employing cryptographic methods).

Regarding claim 32, modified Cohen teaches the system of claim 31. Cohen fails to explicitly disclose further comprising creating at least one additional record for the rough diamond that is linked to the new blockchain record at a later point in time. Pennanen teaches further comprising creating at least one additional record for the rough diamond that is linked to the new blockchain record at a later point in time (Pennanen Para. [0065] As aforementioned, the architecture in FIG. 1 implements a Bitcoin system, which is based upon a block chain. The block chain is a shared public ledger upon which an entire network of the Bitcoin system relies. All confirmed bitcoin transactions are included in the block chain; Para. [0066] During a transaction pertaining to the 1.2 bitcoins 104, a transfer of value between Bitcoin wallets, from the first user 100 to the second user 102, is included, namely recorded, in the blockchain). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond transaction of Cohen would be modified using the block chain method, at any point in time, taught by Pennanen. The motivation for doing so would be to provide precise and chronologically accurate information about transactions (Pennanen Para. [0065] All confirmed bitcoin transactions are included in the block chain. By employing such an approach, spendable balances for Bitcoin wallets can be calculated, and new bitcoin transactions can be verified to be spending bitcoins that are actually owned by a given spender, namely spending user. The integrity and a chronological order of the block chain are enforced by employing cryptographic methods).

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
Regarding 103, Applicant asserts that the 3D model analyzes the type of polishing needed, by equating “manufacturing process parameters” to mean different types of polishing methods, but throughout the specification the Applicant has stated the manufacturing process parameters to be cut, carat, quality, and makes no mention on a type of polishing. Additionally, the “range of parameters” is never mentioned as having a range of polishing techniques, durations or pressures. The claimed invention does use polished diamond parameters, which does not include information about the type or method of polishing, and how those parameters may impact the spatial and physical properties of the rough diamond.
The claim limitation is therefore being interpreted as determining the parameters of the polished diamond manufacturer that are to be applied to the rough diamond image files, including size, weight, color, clarity, etc. and using the parameters to determine the potential polished diamond that would be created by application of the parameters. 
Sivovolenko is able to showcase that user inputs information, including size, weight, color, clarity, to analyze and create a model for a potential polished diamond parameter from the rough diamond image created within the system. This also includes predicting the price of the polished diamond, as well as the price evaluation of rough diamonds, which all are included in the database of Cohen to match buyers and sellers. 
Therefore, the new determination claim limitation is showcased in Sivovolenko, to determine how rough diamonds would be impacted by polished diamond parameters to model the potential polished diamond to be created, and that information is stored. The information about the potential polished diamonds may be input into the database, to compare the rough diamond information to potential polished diamond information. The new selection step of rough diamonds that match the desired polished diamond outcome, which is taught within Cohen, to show that the information input can be user specific, and therefore, may be any information to make a match and proceed with checkout. 
Therefore, the independent claims remain rejected under 103, and the arguments that the dependent claims now depend from allowable subject matter does not hold true. 

Applicant’s arguments, see Pg. 13, Para. 3, filed 03/22/2022, with respect to Claims 11, 14, 26-29, 31 and 32 have been fully considered and are persuasive.  The 112 of 06/15/2021 has been withdrawn. The applicants amendments clarify the limitations, and removes the antecedent basis issue.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0103938 A1 Ariel teaches a diamond processing system and method, that includes a 3D model. 

Conclusion                                                                                                                                                      
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687